PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,349,284
Issue Date: 24 May 2016
Application No. 14/260,397
Filing or 371(c) Date: 24 Apr 2014
Attorney Docket No. D474-012089 


:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.182, filed December 20, 2021, to completely remove an assignment previously recorded against the above-identified application, or alternatively to delete the electronic links from this application to the document.  This decision further addresses the alternative petition under 37 CFR 1.183 to suspend any rule that may prevent expungement.  This is also a decision on the petition under 37 CFR 1.182, filed December 20, 2021, to expedite consideration of the petition.

The petition under 37 CFR 1.182 to expedite consideration is granted.

The requirements of 37 CFR 1.182 to expedite the petition to remove or delete the links to the assignment document have been satisfied.  Accordingly, the request to remove or delete the links to the information will be processed promptly.

The petition under 37 CFR §§ 1.182 and 1.183 to remove or delete the links to the assignment is dismissed.  This is not a final agency action.

The USPTO position previously discussed has been reconsidered, but Applicant’s arguments are not persuasive and the previously articulated USPTO position is maintained.

The petition requests that the assignment recorded in the assignment records on November 14, 2019 be replaced in its entirety with Exhibit A, recorded at reel/frame 051710/0445, or Exhibits B or E provided with a previous petition.  Alternatively, the petition requests that the assignment records have the electronic links between this application and the assignment deleted such that the original assignment is replaced by Exhibits A, B, or E.  Exhibit A is a version of the assignment in which the original document is consolidated into a 1 page assignment with several Exhibits attached.  Exhibits B and E are redacted copies of the original assignment in which substantial portions of the document are redacted, which portions are asserted to contain “Highly Confidential Sensitive Business Information.”

The requests regarding Exhibits A, B, and E were addressed in previous decisions.  These discussions are incorporated by reference and will not be repeated here.  The use of similar forms to record the assignment of other patents and applications is not persuasive, since the expungement of assignment documents was not at issue in those cases.  Furthermore, 35 U.S.C § 261 renders Exhibit A as an unacceptable document as a replacement in the assignment expungement process.

The petition also requests interim relief by blocking access to the Erroneously Recorded Document on the Assignment Register by suppression of the electronic links to the document and whatever other technical means are available to the Office.  However, no provision exists for such interim relief.  The electronic links to the document will be severed after the grant of the expungement.  Also, the suggestion that the integrity of the assignment records would not be impacted by such relief since Exhibit A was recorded is not persuasive.  Exhibit A was not found to be acceptable by the USPTO.

35 U.S.C § 261 provides:

The Patent and Trademark Office shall maintain a register of interests in patents and applications for patents and shall record any document related thereto upon request, and may require a fee therefor.

Since the statute does not authorize the removal of the original assignment from USPTO assignment records, and no regulation is available for this removal, the original document will remain in the records at the reel and frame numbers given.  The suggestion that “expungement” of an assignment document may involve the “complete removal” of the document is contrary to the USPTO’s interpretation of the statute.

Petitioner is reminded that, as discussed in MPEP 323.01(d), 

“Even if a petition to "expunge" a document is granted with respect to a particular application or patent, the image of the recorded document will remain in the records of the Assignment Services Division at the same reel and frame number, and the image will appear when someone views that reel and frame number.”

Although the original document will not be removed from the USPTO assignment records, the USPTO will allow petitioner to minimize the exposure of this document by allowing the deletion of the electronic links to the document with the replacement of the document by a redacted copy.

Furthermore, with respect to the suggested rule suspension, 37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f)

However, the petition does not identify a rule for the USPTO to waive.  There is no known regulation preventing the requested action.  Rather, the patent statute and USPTO policy based on the interpretation of the statute prevents the requested action.  The burden of identifying an existing rule to waive is on Applicant.  The USPTO does not have the burden of creating a rule through formal rulemaking so that Applicant may have a rule to waive.

As provided in MPEP 323.01(d), petitioner must prove that the integrity of the assignment records will not be affected by granting the petition.  “Integrity” is defined as “3 : the quality or state of being complete or undivided : completeness,” (Merriam-Webster, https://www.meriam-webster.com/dictionary/integrity).  Petitioner has the burden to prove that the proposed changes will not alter the completeness of the assignment records.  The USPTO maintains the position that the exhibits presented, if they were to replace the original documents in the assignment records, would alter the completeness of the assignment records.

The petition asserts that the position of the USPTO lacks legal authority.  However, the USPTO’s position is based on 35 U.S.C § 261 in which the USPTO is not given the authority to remove a document from the assignment records either through the complete removal of the document or the effective removal of the document by excessive redaction.  Previous decisions cited this legal authority, contrary to the assertions in the petition.  Moreover, 35 U.S.C § 261 provides the limits of the legal authority extended to the USPTO, and the assertions in the petition that the USPTO has not cited any legal authority is not correct.  Although petitioner disagrees with the interpretation of 35 U.S.C § 261 by the USPTO, such disagreement is not properly addressed by a petition to the USPTO.  The invitation for the USPTO to engage in rulemaking is noted, however, USPTO cannot promulgate regulations that are contrary to the statute.  Further arguments by Applicant challenging this position may be better addressed to a competent authority, such as a court.

Although the expungement of all redacted information proposed may be desired, the desirability of expungement does not make the information sensitive.  Petitioner must prove how information to be redacted would not affect the integrity of the assignment records.  Absent such proof, the integrity of the assignment records is recognized as being affected by such a replacement.  

In addition, the contention in the petition that the USPTO believes that removing “any” information from the assignment records would impact the integrity of the records is not correct.  Numerous other petitions to expunge assignment documents have been granted.  The information presented in those cases was recognized by the USPTO as being sensitive.  Rather, the USPTO position remains that removing the information desired by petitioner would impact the integrity of the assignment records.

The recorded assignment may be replaced with a version of the original agreement that redacts only information that is proven to be sensitive without disturbing the remainder of the assignment document contents (i.e. only redact that information that is sensitive, such as a bank account number, not information like section numbers and contract requirements).  

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions